11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the interest of J.W., J.W.,                 * From the County Court at Law
J.W., & J.R.W., children,                        No. 2 of Ector County,
                                                 Trial Court No. CC2-3260-PC.

No. 11-14-00024-CV                             * July 24, 2014

                                               * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed.